DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation Under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

control unit and communication unit in claims 1-20

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because, the claimed invention (i.e. “A program”) is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations, are not directed to any of the statutory categories (See MPEP §2106.03.I).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-12, 14-20 rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Tanaka (US 2016/0353010).
	
Regarding claim 1, Tanaka discloses a signal processing device (units 11, 17, 19 combined, fig. 1) comprising a control unit (system control unit 11 and phase difference AF processing unit 19 in combination, fig. 1, ¶0034, 0057) that acquires distance measurement information on a basis of an addition value obtained by adding together outputs of a plurality of phase difference detection pixels supplied from an imaging element in which the plurality of phase difference detection pixels different in phase difference characteristic is arranged (A system control unit (11) drives a focus lens according to the defocus amount (Df1) to perform a focusing control – Abstract.
The system control unit 11 that generally controls the entirety of an electric control system of the digital camera performs a focusing control for controlling a lens driving unit 8 and driving the focus lens included in the imaging lens 1 to be focused on a main subject, or adjusts the position of the zoom lens included in the imaging lens 1. Further, the system control unit 11 controls the degree of opening of the diaphragm 2 through a diaphragm driving unit 9 to adjust a light exposure value – ¶0034.
Further, the phase difference AF processing unit 19 generates a shift amount Sa (distance corresponding to two pixels in the example shown in the figure) of the detection signal waveform 60 in the X direction when the integrated value becomes a minimum. The shift amount Sa becomes a shift amount of the first subject image in the X direction necessary for maximizing a matching degree of the first subject image formed in the region R1 and the second subject image formed in the region R2 – ¶0071
Through such a process, the added detection signals of the plural phase difference detection pixels 52A (52B) all become signals having a high luminance or a low luminance. Thus, an edge becomes blurred due to addition, and thus, it is possible to prevent an error in a result of a correlation operation – ¶0077. 
If the dispersion of the m third defocus amounts Df3 generated with respect to the blocks obtained by dividing the AF area 53 is larger, it means that a subject image at a short subject distance and a subject image at a long subject distance are mixed in subject images formed in these blocks. In such a case, if the detection signals of the phase difference detection pixels 52A (52B) are added up as described above, the addition is performed with respect to a subject image at a long subject distance and a subject image at a short subject distance, and thus, the reliability of the generated first defocus amount Df is lowered – ¶0116.
Thus, by calculating the second defocus amount Df2 from the first defocus amount Df1 generated with respect to a block other than a block where a subject image at a long subject distance and a subject image at a short subject distance are mixedly formed, it is possible to enhance the reliability of the second defocus amount Df2 – ¶0117.
In the operation example of FIG. 8, the process of step S4 and the subsequent processes are performed when a subject is dark. However, a case where it is necessary to add up detection signals of phase difference detection pixels is not limited to a case where a subject is dark, but also includes a situation where detection signal levels of the phase difference detection pixels 52A and 52B are low – ¶0118.
Plurality of phase difference detection pixels 52A and 52B are different in phase difference characteristic, pupil division is different according to division direction, figs. 4, 5m ¶0046-0056. Also see abstract). 
Regarding claim 2, Tanaka discloses the signal processing device according to claim 1, wherein the control unit executes autofocus on a basis of the distance measurement information (Further, the phase difference AF processing unit (19) adds up detection signals with respect to the phase difference detection pixels (52A, 52B) in the region R1 and the phase difference detection pixels (52A, 52B) which are addition targets, and generates a defocus amount (Df1) from a result of a correlation operation using detection signals after addition. A system control unit (11) drives a focus lens according to the defocus amount (Df1) to perform a focusing control –abstract.
The phase difference AF processing unit 19 generates a defocus amount Dfr which is a movement value of the focus lens necessary for matching an image formation surface of a main subject and the imaging surface 50 of the imaging element 5 by the imaging lens 1, based on the phase difference. The phase difference AF processing unit 19 calculates an average of the defocus amounts Dfr calculated with respect to respective regions R, and notifies the system control unit 11 of a defocus amount Df obtained by averaging the defocus amounts Dfr – ¶0060. Also see, ¶0063, 0071, 0080, ¶0087-0095 …etc.). 
Regarding claim 3, Tanaka discloses the signal processing device according to claim 1, wherein the control unit adds together the outputs of the phase difference detection pixels different in the phase difference characteristic (A phase difference AF processing unit (19) compares subject images between a region R1 and a region Rj (j=2 to m) in an AF area (53), and determines a phase difference detection pixel (52A, 52B) as a detection signal addition target with respect to a phase difference detection pixel (52A, 52B) in the region R1 among phase difference detection pixels (52A, 52B) in the region Rj. Further, the phase difference AF processing unit (19) adds up detection signals with respect to the phase difference detection pixels (52A, 52B) in the region R1 and the phase difference detection pixels (52A, 52B) which are addition targets, and generates a defocus amount (Df1) from a result of a correlation operation using detection signals after addition. A system control unit (11) drives a focus lens according to the defocus amount (Df1) to perform a focusing control – abstract.
Through such a process, the added detection signals of the plural phase difference detection pixels 52A (52B) all become signals having a high luminance or a low luminance. Thus, an edge becomes blurred due to addition, and thus, it is possible to prevent an error in a result of a correlation operation – ¶0077. ). 
Regarding claim 4, Tanaka discloses the signal processing device according to claim 3, wherein the control unit adds together the outputs of the phase difference detection pixels different in the phase difference characteristic depending on whether or not an imaging condition satisfies a predetermined condition (
In order to solve the above-mentioned problems, an object of the invention is to provide an imaging device and a focusing control method capable of enhancing accuracy of a focusing control regardless of subjects even when levels of detection signals of phase difference detection pixels are low – ¶0012
Through such a process, the added detection signals of the plural phase difference detection pixels 52A (52B) all become signals having a high luminance or a low luminance. Thus, an edge becomes blurred due to addition, and thus, it is possible to prevent an error in a result of a correlation operation – ¶0077.
If the calculated brightness is equal to or smaller than a threshold value (step S3: YES), the system control unit 11 causes the phase difference AF processing unit 19 to perform a process of step S4, and if the calculated brightness exceeds the threshold value (step S3: NO), the system control unit 11 causes the phase difference AF processing unit 19 to perform a process of step S13 – ¶086
In the operation example of FIG. 8, the process of step S4 and the subsequent processes are performed when a subject is dark. However, a case where it is necessary to add up detection signals of phase difference detection pixels is not limited to a case where a subject is dark, but also includes a situation where detection signal levels of the phase difference detection pixels 52A and 52B are low – ¶0118
For example, in a case where an angle of a beam incident onto the imaging element 5 is large so that the intensity of light incident onto the phase difference detection pixels 52A and 52B is small (in wide angle imaging), the process of step S4 and the subsequent processes may be performed. Further, in a case where levels of detection signals of the phase difference detection pixels 52A and 52B are low, the process of step S4 and the subsequent processes may be performed – ¶0119). 
Regarding claim 5, Tanaka discloses the signal processing device according to claim 4, wherein the imaging condition is luminance, and the control unit adds together the outputs of the phase difference detection pixels different in the phase difference characteristic in a case where the luminance is smaller than a threshold value (If the calculated brightness is equal to or smaller than a threshold value (step S3: YES), the system control unit 11 causes the phase difference AF processing unit 19 to perform a process of step S4, and if the calculated brightness exceeds the threshold value (step S3: NO), the system control unit 11 causes the phase difference AF processing unit 19 to perform a process of step S13 – ¶086.
If the shift amount Sj is excessively large, detection signals are added up with respect to phase difference detection pixels at a position which is considerably shifted, and thus, a signals in a region where the shift amount Sj is equal to or greater than the threshold value TH1 is excluded from addition targets – ¶0091). 
Regarding claim 6, Tanaka discloses the signal processing device according to claim 1, wherein the phase difference detection pixels different in the phase difference characteristic are arranged in different lines in the imaging element (the phase difference detection pixels different in the phase difference characteristic, i.e. 52A and 52B are arranged in different lines in the imaging element, fig. 4). 
Regarding claim 7, Tanaka discloses the signal processing device according to claim 4, wherein the control unit at least adds together outputs of the phase difference detection pixels arranged in a first line and outputs of the phase difference detection pixels arranged in a second line adjacent to the first line depending on whether or not the imaging condition satisfies the predetermined condition ( A phase difference AF processing unit (19) compares subject images between a region R1 and a region Rj (j=2 to m) in an AF area (53), and determines a phase difference detection pixel (52A, 52B) as a detection signal addition target with respect to a phase difference detection pixel (52A, 52B) in the region R1 among phase difference detection pixels (52A, 52B) in the region Rj. Further, the phase difference AF processing unit (19) adds up detection signals with respect to the phase difference detection pixels (52A, 52B) in the region R1 and the phase difference detection pixels (52A, 52B) which are addition targets, and generates a defocus amount (Df1) from a result of a correlation operation using detection signals after addition. A system control unit (11) drives a focus lens according to the defocus amount (Df1) to perform a focusing control – abstract
 If the calculated brightness is equal to or smaller than a threshold value (step S3: YES), the system control unit 11 causes the phase difference AF processing unit 19 to perform a process of step S4, and if the calculated brightness exceeds the threshold value (step S3: NO), the system control unit 11 causes the phase difference AF processing unit 19 to perform a process of step S13 – ¶0086.
If the determination in step S8 is YES, the phase difference AF processing unit 19 adds up detection signals of the phase difference detection pixels 52A in the region R1 and detection signals of the phase difference detection pixels 52A of each of regions R2 to Rm determined as addition targets with respect to the phase difference detection pixels 52A in the region R1. Further, the phase difference AF processing unit 19 adds up detection signals of the phase difference detection pixels 52B in the region R1 and detection signals of the phase difference detection pixels 52B of each of the regions R2 to Rm determined as addition targets with respect to the phase difference detection pixels 52B in the region R1 (step S10) – ¶0094. Also see figs. 4, 6-7). 
Regarding claim 8, Tanaka discloses the signal processing device according to claim 7, wherein the second line includes one or two lines (abstract, ¶0086, ¶0094, figs. 4, 6-7). 
Regarding claim 9, Tanaka discloses the signal processing device according to claim 7, wherein the control unit adds together the outputs of the phase difference detection If the calculated brightness is equal to or smaller than a threshold value (step S3: YES), the system control unit 11 causes the phase difference AF processing unit 19 to perform a process of step S4, and if the calculated brightness exceeds the threshold value (step S3: NO), the system control unit 11 causes the phase difference AF processing unit 19 to perform a process of step S13 – ¶0086.
As described above, according to the digital camera shown in FIG. 1, even when a subject is dark, since detection signals of phase difference detection pixels 52A (52B) are added up in plural rows and a correlation operation is performed, it is possible to prevent reduction in the accuracy of generation of a defocus amount. Further, since positions of pixels as addition targets are determined for each region R according to a subject pattern, it is possible to enhance the accuracy of generation of a defocus amount – ¶0097.
Hereinbefore, the processes of steps S4 to S11 in FIG. 8 are performed with respect to the entirety of the selected AF area 53, but the invention is not limited thereto. For example, as shown in FIG. 9, a selected AF area 53 is divided into blocks in the Y direction (divided into four blocks in the example of FIG. 9), Each of blocks 53A to 53D shown in FIG. 9 may have a configuration in which a region R1 and a region Rj are arranged in the Y direction – ¶0107
Further, the phase difference AF processing unit 19 performs the processes of steps S4 to S11 for each of the blocks 53A, 53B, 53C, and 53D to generate first defocus amounts Df1, and generates a final second defocus amount Df2 from the generated four first defocus amounts Df1. In this case, the system control unit 11 drives the focus lens according to the second defocus amount Df2 – ¶0108
If the dispersion of the m third defocus amounts Df3 generated with respect to the blocks obtained by dividing the AF area 53 is larger, it means that a subject image at a short subject distance and a subject image at a long subject distance are mixed in subject images formed in these blocks. In such a case, if the detection signals of the phase difference detection pixels 52A (52B) are added up as described above, the addition is performed with respect to a subject image at a long subject distance and a subject image at a short subject distance, and thus, the reliability of the generated first defocus amount Df is lowered – ¶0116 ). 
Regarding claim 10, Tanaka discloses the signal processing device according to claim 7, wherein the control unit, in a case where the imaging condition satisfies the predetermined condition, at least adds together the outputs of the phase difference detection pixels arranged in the first line and the outputs of the phase difference detection pixels arranged in the second line adjacent to the first line, and in a case where the imaging condition does not satisfy the predetermined condition, uses the outputs of the phase difference detection pixels arranged in the first line, to acquire the distance measurement information (If the calculated brightness is equal to or smaller than a threshold value (step S3: YES), the system control unit 11 causes the phase difference AF processing unit 19 to perform a process of step S4, and if the calculated brightness exceeds the threshold value (step S3: NO), the system control unit 11 causes the phase difference AF processing unit 19 to perform a process of step S13 – ¶0086.
As described above, according to the digital camera shown in FIG. 1, even when a subject is dark, since detection signals of phase difference detection pixels 52A (52B) are added up in plural rows and a correlation operation is performed, it is possible to prevent reduction in the accuracy of generation of a defocus amount. Further, since positions of pixels as addition targets are determined for each region R according to a subject pattern, it is possible to enhance the accuracy of generation of a defocus amount – ¶0097.
Hereinbefore, the processes of steps S4 to S11 in FIG. 8 are performed with respect to the entirety of the selected AF area 53, but the invention is not limited thereto. For example, as shown in FIG. 9, a selected AF area 53 is divided into blocks in the Y direction (divided into four blocks in the example of FIG. 9), Each of blocks 53A to 53D shown in FIG. 9 may have a configuration in which a region R1 and a region Rj are arranged in the Y direction – ¶0107
Further, the phase difference AF processing unit 19 performs the processes of steps S4 to S11 for each of the blocks 53A, 53B, 53C, and 53D to generate first defocus amounts Df1, and generates a final second defocus amount Df2 from the generated four first defocus amounts Df1. In this case, the system control unit 11 drives the focus lens according to the second defocus amount Df2 – ¶0108
If the dispersion of the m third defocus amounts Df3 generated with respect to the blocks obtained by dividing the AF area 53 is larger, it means that a subject image at a short subject distance and a subject image at a long subject distance are mixed in subject images formed in these blocks. In such a case, if the detection signals of the phase difference detection pixels 52A (52B) are added up as described above, the addition is performed with respect to a subject image at a long subject distance and a subject image at a short subject distance, and thus, the reliability of the generated first defocus amount Df is lowered – ¶0116 ). 
Regarding claim 11, Tanaka discloses the signal processing device according to claim 7, wherein the first line is a line in which phase difference detection pixels having phase difference characteristics corresponding to an exit pupil distance of a lens are arranged (The phase difference detection pixel 52A is a first signal detection unit that receives a beam that passes through one divided region in a pupil region of the imaging lens 1, divided in one direction (the X direction in the example of FIG. 3), and detects a signal depending on the intensity of received light. The phase difference detection pixel 52B is a second signal detection unit that receives a beam that passes through the other divided region in the pupil region of the imaging lens 1 and detects a signal depending on the intensity of received light – ¶0047-0048.
With such a configuration, it is possible to detect, using a pixel group that includes the phase difference detection pixels 52A which are positioned in an arbitrary row and a pixel group that includes the phase difference detection pixels 52B which are disposed at the same distance in one direction with respect to each of the phase difference detection pixels 52A of the former pixel group, a phase difference in the row direction X in images respectively captured by the two pixel groups – ¶0056 
Further, the phase difference AF processing unit 19 generates a shift amount Sa ( distance corresponding to two pixels in the example shown in the figure) of the detection signal waveform 60 in the X direction when the integrated value becomes a minimum. The shift amount Sa becomes a shift amount of the first subject image in the X direction necessary for maximizing a matching degree of the first subject image formed in the region R1 and the second subject image formed in the region R2 – ¶0071). 
Regarding claim 12, Tanaka discloses the signal processing device according to claim 11, wherein the control unit sets, as the first line, the line in which the phase difference detection pixels having the phase difference characteristics corresponding to the exit pupil distance of the lens are arranged (Further, the phase difference AF processing unit 19 generates a shift amount Sa ( distance corresponding to two pixels in the example shown in the figure) of the detection signal waveform 60 in the X direction when the integrated value becomes a minimum. The shift amount Sa becomes a shift amount of the first subject image in the X direction necessary for maximizing a matching degree of the first subject image formed in the region R1 and the second subject image formed in the region R2 – ¶0071.
The phase difference AF processing unit 19 sets a phase difference detection pixel 52A (pixel surrounded by a dotted line in FIG. 6) at a position shifted by the shift amount Sa in the X direction with respect to each of eight phase difference detection pixels 52A surrounded by a thick frame in the region R1 among the phase difference detection pixels 52A in the region R2 as an addition target. Further, the phase difference AF processing unit 19 sets a phase difference detection pixel 52B (pixel disposed below the phase difference detection pixels 52A surrounded by a dotted line in FIG. 6) at a position shifted by the shift amount Sa in the X direction with respect to the phase difference detection pixel 52B that forms a pair in combination with each of the eight phase difference detection pixels 52A surrounded by a thick frame in the region R1 among the phase difference detection pixels 52B in the region R2 as an addition target. Similarly, the phase difference AF processing unit 19 sets a phase difference detection pixel 52A (pixel surrounded by a dotted line in FIG. 6) at a position shifted by the shift amount Sb in the X direction with respect to each of eight phase difference detection pixels 52A surrounded by a thick frame in the region R1 among the phase difference detection pixels 52A in the region R3 as an addition target. Further, the phase difference AF processing unit 19 sets a phase difference detection pixel 52B (pixel disposed below the phase difference detection pixels 52A surrounded by a dotted line in FIG. 6) at a position shifted by the shift amount Sb in the X direction with respect to the phase difference detection pixel 52B that forms a pair in combination with each of the eight phase difference detection pixels 52A surrounded by a thick frame in the region R1 among the phase difference detection pixels 52B in the region R3 as an addition target – ¶0073-0076.). 
Regarding claim 14, Tanaka discloses the signal processing device according to claim 1, wherein the phase difference characteristic is a characteristic based on a difference in corresponding exit pupil distances (Further, the phase difference AF processing unit 19 generates a shift amount Sa ( distance corresponding to two pixels in the example shown in the figure) of the detection signal waveform 60 in the X direction when the integrated value becomes a minimum. The shift amount Sa becomes a shift amount of the first subject image in the X direction necessary for maximizing a matching degree of the first subject image formed in the region R1 and the second subject image formed in the region R2 – ¶0071 
The phase difference AF processing unit 19 sets a phase difference detection pixel 52A (pixel surrounded by a dotted line in FIG. 6) at a position shifted by the shift amount Sa in the X direction with respect to each of eight phase difference detection pixels 52A surrounded by a thick frame in the region R1 among the phase difference detection pixels 52A in the region R2 as an addition target. Further, the phase difference AF processing unit 19 sets a phase difference detection pixel 52B (pixel disposed below the phase difference detection pixels 52A surrounded by a dotted line in FIG. 6) at a position shifted by the shift amount Sa in the X direction with respect to the phase difference detection pixel 52B that forms a pair in combination with each of the eight phase difference detection pixels 52A surrounded by a thick frame in the region R1 among the phase difference detection pixels 52B in the region R2 as an addition target. Similarly, the phase difference AF processing unit 19 sets a phase difference detection pixel 52A (pixel surrounded by a dotted line in FIG. 6) at a position shifted by the shift amount Sb in the X direction with respect to each of eight phase difference detection pixels 52A surrounded by a thick frame in the region R1 among the phase difference detection pixels 52A in the region R3 as an addition target. Further, the phase difference AF processing unit 19 sets a phase difference detection pixel 52B (pixel disposed below the phase difference detection pixels 52A surrounded by a dotted line in FIG. 6) at a position shifted by the shift amount Sb in the X direction with respect to the phase difference detection pixel 52B that forms a pair in combination with each of the eight phase difference detection pixels 52A surrounded by a thick frame in the region R1 among the phase difference detection pixels 52B in the region R3 as an addition target – ¶0073-0076.). 
Regarding claim 15, Tanaka discloses the signal processing device according to claim 14, wherein opening positions of the phase difference detection pixels are made different depending on the difference in the corresponding exit pupil distances (Further, the phase difference AF processing unit 19 generates a shift amount Sa ( distance corresponding to two pixels in the example shown in the figure) of the detection signal waveform 60 in the X direction when the integrated value becomes a minimum. The shift amount Sa becomes a shift amount of the first subject image in the X direction necessary for maximizing a matching degree of the first subject image formed in the region R1 and the second subject image formed in the region R2 – ¶0071. Also see, ¶0071-0076). 
Regarding claim 16, Tanaka discloses the signal processing device according to claim 1, wherein a line in which phase difference detection pixels corresponding to a predetermined phase difference characteristic are arranged is formed, with a predetermined number of lines as a cycle, in the imaging element (a line in which phase difference detection pixels 52A, and 52B corresponding to a predetermined phase 
Regarding claim 17, Tanaka discloses the signal processing device according to claim 1, wherein the control unit divides the addition value by a number of different phase difference characteristics (The phase difference AF processing unit 19 calculates an average of the defocus amounts Dfr calculated with respect to respective regions R, and notifies the system control unit 11 of a defocus amount Df obtained by averaging the defocus amounts Dfr. – ¶0060. Further, the phase difference AF processing unit 19 generates an average value of the defocus amounts Dfr as a final defocus amount Df, and notifies the system control unit 11 of the defocus amount Df.). 
Regarding claim 18, Tanaka discloses an imaging device (camera in fig. 1) comprising: an imaging optical system (units 1, 2, 8, 8, 10 in combination); an imaging element (unit 5, fig. 1) in which a plurality of phase difference detection pixels (52A, 52B in figs. 3-4, 6) different in phase difference characteristic (A phase difference AF processing unit (19) compares subject images between a region R1 and a region Rj (j=2 to m) in an AF area (53), and determines a phase difference detection pixel (52A, 52B) as a detection signal addition target with respect to a phase difference detection pixel (52A, 52B) in the region R1 among phase difference detection pixels (52A, 52B) in the region Rj. Further, the phase difference AF processing unit (19) adds up detection signals with respect to the phase difference detection pixels (52A, 52B) in the region R1 and the phase difference detection pixels (52A, 52B) which are addition targets, and generates a defocus amount (Df1) from a result of a correlation operation using detection signals after addition. A system control unit (11) drives a focus lens according to the defocus amount (Df1) to perform a focusing control –abstract) and irradiated with light captured by the imaging optical system is arranged (fig. 5, ¶0054-0057); and a control unit (units 11, 17 and 19 combined, fig. 1) that acquires distance measurement information on a basis of an addition value obtained by adding together outputs of the plurality of phase difference detection pixels supplied from the imaging element (A system control unit (11) drives a focus lens according to the defocus amount (Df1) to perform a focusing control – Abstract.
The system control unit 11 that generally controls the entirety of an electric control system of the digital camera performs a focusing control for controlling a lens driving unit 8 and driving the focus lens included in the imaging lens 1 to be focused on a main subject, or adjusts the position of the zoom lens included in the imaging lens 1. Further, the system control unit 11 controls the degree of opening of the diaphragm 2 through a diaphragm driving unit 9 to adjust a light exposure value – ¶0034.
Through such a process, the added detection signals of the plural phase difference detection pixels 52A (52B) all become signals having a high luminance or a low luminance. Thus, an edge becomes blurred due to addition, and thus, it is possible to prevent an error in a result of a correlation operation – ¶0077. 
If the dispersion of the m third defocus amounts Df3 generated with respect to the blocks obtained by dividing the AF area 53 is larger, it means that a subject image at a short subject distance and a subject image at a long subject distance are mixed in subject images formed in these blocks. In such a case, if the detection signals of the phase difference detection pixels 52A (52B) are added up as described above, the addition is performed with respect to a subject image at a long subject distance and a subject image at a short subject distance, and thus, the reliability of the generated first defocus amount Df is lowered – ¶0116.
Thus, by calculating the second defocus amount Df2 from the first defocus amount Df1 generated with respect to a block other than a block where a subject image at a long subject distance and a subject image at a short subject distance are mixedly formed, it is possible to enhance the reliability of the second defocus amount Df2 – ¶0117.
In the operation example of FIG. 8, the process of step S4 and the subsequent processes are performed when a subject is dark. However, a case where it is necessary to add up detection signals of phase difference detection pixels is not limited to a case where a subject is dark, but also includes a situation where detection signal levels of the phase difference detection pixels 52A and 52B are low – ¶0118.
Plurality of phase difference detection pixels 52A and 52B are different in phase difference characteristic, pupil division is different according to division direction, figs. 4, 5m ¶0046-0056. Also see abstract). 
Regarding method claim(s) 19, although wording is different, the material is considered substantively equivalent to the device claim(s) 1 as described above.
Regarding claim 20, Tanaka discloses a program causing a computer to execute a signal processing method (¶0143, ¶0149, claim 20, abstract) including acquiring, by a control unit, distance measurement information on a basis of an addition value obtained . 
Allowable Subject Matter
Claims 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
Regarding claim 13, further comprising a communication unit that acquires the exit pupil distance of the lens by communication, wherein the control unit sets, as the first line, the line in which the phase difference detection pixels having the phase difference characteristics corresponding to the exit pupil distance of the lens acquired are arranged. 
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –
Hamano (US 2015/0281556), KAWAMURA (20160035099), Fujii (20200169704), AOKI (20110228053), Shimoda et al. (20120212662), Fujii (20130120644) – who disclose different auto focusing methods of interest, based on phase different pixels. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697